Per Curiam.
In this case a decree was entered at the suit' of' the respondent, the plaintiff below, dissolving the marriage relation existing between the plaintiff and defendant. The decree further provides that, until the plaintiff remarries or until 'the further order of the court, the defendant shall pay her the sum of $25 per month, commencing December 1, 1909, and that he shall pay her the sum of $150 as attorney’s fees. The defendant has appealed from that part of the decree awarding alimony and attorney’s fees to the plaintiff.
The record shows, and the court found, that the appellant is thirty-six years of age, in good health, engaged in the insurance business,' arid capable of earning considerable money. A discussion' of the evidence would serve no useful purpose. It suffices to say that the allowance of the alimony and attorney’s fees is not unreasonable.
The decree is affirmed, and the clerk of the court is directed to enter a judgment against the appellant and his sureties on the supersedeas bond, for the amount of the alimony from December 1, 1909, at $25 per month, with legal interest on each of the payments, and for an attorney’s fee of $150 and costs of the appeal. The judgment shall provide for its remission to the superior court for further proceedings in accordance with this opinion.